Exhibit 10.(A)

 

SECOND AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 29, 2014 (the “Effective Date”) by and between MVC
CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation, as lender
(“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”);

 

WHEREAS, the Borrower has requested that the Lender amend (a) the definition of
Revolver Commitment and (b) the minimum Collateral Coverage Ratio contained in
the Credit Agreement;

 

WHEREAS, the Lender is willing to provide the requested amendments upon the
terms and subject to the conditions set forth below and amend the Credit
Agreement as provided herein subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.01.  Amendment to Section 5.03.  Section 5.03 of the Credit Agreement
is deleted and replaced with the following:

 

SECTION 5.03              Collateral Coverage Ratio.  The Borrower shall
maintain at all times a Collateral Coverage Ratio of at least 1.08:1.00.

 

SECTION 2.02.           Amendment to Section 1.01.  The definition of “Revolver
Commitment” contained within Section 1.01 of the Credit Agreement is deleted and
replaced with the following:

 

“Revolver Commitment” means the amount which is the lesser of (a) $100,000,000,
or (b) 92.6% of the sum of (i) the value of the Treasury Securities in the
Securities Account and (ii) the cash contained in the Cash Account.

 

--------------------------------------------------------------------------------


 

SECTION 3.                            Reaffirmation.  To induce the Lender to
enter into this Amendment, the Borrower hereby (a) restates and renews each and
every representation and warranty heretofore made by it under, or in connection
with the execution and delivery of, the Credit Agreement and the other Loan
Documents (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), and
(b) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and in the other Loan Documents.

 

SECTION 4.                            Conditions to Effectiveness.  This
Amendment shall become effective as of the date first written above when, and
only when, each of the following conditions precedent shall have been satisfied
or waived:

 

(a)                                 the Lender shall have received this
Amendment, duly executed by the Borrower and the Lender;

 

(b)                                 the fact that the representations and
warranties of the Borrower contained in Section 6 of this Amendment shall be
true and correct on and as of the date hereof;

 

(c)                                  after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing; and

 

(d)                                 all other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

 

SECTION 5.         No Other Amendment.  Except for the amendments set forth
above, the text of the Credit Agreement shall remain unchanged and in full force
and effect.  On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by the First Amendment and this Amendment.  This Amendment
is not intended to effect, nor shall it be construed as, a novation.  The Credit
Agreement, the First Amendment and this Amendment shall be construed together as
a single agreement.  Nothing herein contained shall waive, annul, vary or affect
any provision, condition, covenant or agreement contained in the Credit
Agreement or the First Amendment, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement or the First
Amendment as each is hereby amended.  The Borrower hereby expressly agrees that
the Credit Agreement and the First Amendment, as each is amended, and the other
Loan Documents are in full force and effect.

 

SECTION 6.                            Representations and Warranties.  The
Borrower hereby represents and warrants to the Lender that, as of the Effective
Date:

 

(a)                                 the Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents;

 

2

--------------------------------------------------------------------------------


 

(b)                                 the execution and delivery of this Amendment
and the performance of the Credit Agreement and the other Loan Documents have
been duly authorized by all necessary action (if any) on the part of the
Borrower;

 

(c)                                  the execution and delivery by the Borrower
of this Amendment will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any Applicable Law or
any such contractual obligation (other than the Liens created by the Loan
Documents on the Closing Date and from time to time thereafter);

 

(d)                                 this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid, and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or in law);

 

(e)                                  the execution and delivery of this
Amendment and the performance by the Borrower hereunder does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which the Borrower is party or by which the assets or properties of the Borrower
are or may become bound;

 

(f)                                   the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Lender, which security interests and Liens are perfected in accordance with
the terms of the Collateral Documents and prior to all other Liens; and

 

(g)           no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.

 

SECTION 7.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 8.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.

 

SECTION 9.  Further Assurances.  The Borrower agrees to promptly take such
action, upon the request of the Lender, as is necessary to carry out the intent
of this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 10.  Waiver of Claims or Defenses.  The Borrower represents that it does
not have any set-offs, defenses, recoupments, offsets, counterclaims or other
causes of action against the Lender relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

 

SECTION 11.  Loan Document.  This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.

 

SECTION 14.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

SECTION 15.  Definitions.  Capitalized terms used in this Amendment which are
not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

/s/ Scott J. Schuenke

 

Name:

Scott J. Schuenke

 

Title:

Chief Financial Officer

 

 

 

 

 

[CORPORATE SEAL]

 

5

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Steven Whitcomb

 

Name:

Steven Whitcomb

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------